Title: To Benjamin Franklin from John Pringle, [May? 1763]
From: Pringle, Sir John
To: Franklin, Benjamin

		  
[May? 1763]
[Torn] would take the liberty of recommending [torn], who had been put in by Lord Bute, and [torn: we]ll qualified for his office. His Lordship then [torn] heard the young gentleman had ene[torn]ying that, I took an opportunity of telling [torn: ima]gined it came about. Lord Shelburne made no promises, but [torn] hear me with some indulgence.
This being the state of that affair, I am perswaded that if you were determined before to return to England, you will now see a good reason for hastening your departure; because your being present yourself, may be a considerable weight in the scale, in case matters should come near to a ballance.
I have forgot whether I wrote to you in answer to the last letter I received from you before you sailed. If I did not, I acknowledge the favour now. Into Lord Bute’s hands I put your proposal about the preservation of gun-powder, and also mentioned your thoughts about securing the health of our garrison at Senegal: for both which communications he desires me to return you thanks. Neither did I omit letting Lady Bute know both yours and your son’s intentions to search the coast for shells; but that Lady, deeper in that study than either you or I, told me, that your seas afforded none of any value, but was obliged to you for the trouble you undertook. She then said that people in her way were fond of those shells only in which the fish were found alive; for that if they were dead shells found upon the beach, they lost a certain glow of colour on the inside, for which they were as much estimable as for the colours without. Her Ladyship said further, that if you favoured her with any shells, she wished to have none larger than her two fists, so as that she could put [torn] otherwise, by being exposed to the air [torn] colours.
I have never heard more of your pa[per? torn] told me to whom I was to apply for it. I ha[ve? torn] name: so I beg of you to put me again upon [torn] that sketch of yours. I shall grudge losing the sligh[torn]
Our friends continue to meet at my house on the Sunday evenings. I suspect they would not be so punctual, if they did not hope for your return; for having that in their view they could not with any face leave me now, and come back with you. Be that as it will, you are always mentioned by them with the greatest affection and esteem. I read to them your letter, and they begged me to remember to you in the warmest manner. (I believe I have said this before.) We are all agog about this new property of fluids.
You remember our conditions of correspondence, and therefore My dear Doctor and good friend, sans ceremonie, adieu
[Here the author skipped the equivalent of three lines]
P.S. I mentioned your account of the paper currency to Lord Shelburne, and as he seemed desirous to see it, I am to send it to him.
Dr. Watson has lately published an account of a cure he performed on a girl in the orphan hospital by means of electricity after the common remedies had failed. The distemper was a tetanas viz. an obstinate cramp of the muscles of the neck attended with several bad symptoms.
[Torn] you give of Lord Bacon’s writings [torn] read him with attention, which gave me [torn]
 Addressed: To / Doctor Benjamin Franklin / Conjunct Postmaster of North America / at / Philadelphia
[In another hand:] New York the 28 July 1763 Received under Cover and forwarded by Sir Your most Obedient Servant
Lawr: Reade
 Endorsed: Dr. Pringle
